

116 HR 8050 IH: Israeli Annexation Non-Recognition Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8050IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. McCollum (for herself, Ms. Tlaib, Ms. Ocasio-Cortez, Ms. Pressley, Mr. Pocan, Ms. Omar, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States Government recognition of the Israeli Government’s claim of sovereignty over the occupied West Bank, and for other purposes.1.Short titleThis Act may be cited as the Israeli Annexation Non-Recognition Act.2.Sense of CongressIt is the sense of Congress that—(1)unilateral annexation of any part of the occupied West Bank by the Government of Israel—(A)is a flagrant violation of international law and a prohibited act of aggression under Article 2(4) of the UN Charter;(B)is contrary to the values of the American people and the long-standing policy of the United States to support and promote equality, human rights, and dignity for both Palestinians and Israelis; and(C)undermines United States national security interests in the Middle East as well as diplomatic efforts by the United States and the international community to achieve a just and lasting peace between Israel and the Palestinian people;(2)promoting human rights, human dignity, and democratic rights for all Palestinians and Israelis are foreign policy priorities of the United States;(3)the United States rejects any undemocratic system or act of aggression in which Israel unilaterally exercises permanent rule over a Palestinian people denied self-determination and human rights; and(4)any annexation of the occupied West Bank by the Government of Israel is condemned by Congress as the illegal annexation of occupied territory and should not be recognized as legitimate by the United States.3.Prohibition against United States recognition of the Israeli Government’s claim of sovereignty over the West Bank(a)Statement of policyIt is the policy of the United States not to recognize any claim by the Government of Israel of sovereignty over any part of the occupied West Bank including its airspace.(b)ProhibitionNo Federal department or agency may take any action or extend any assistance in a manner that extends or implies United States recognition of such a claim of sovereignty in violation of international humanitarian law or customary international law.(c)Waiver(1)In generalThe President may waive the prohibition in subsection (b) on a case-by-case basis beginning 30 days after the date on which the President certifies to Congress that such waiver is vital to the national security interests of the United States.(2)Joint resolution of disapprovalA waiver certified pursuant to paragraph (1) shall not take effect if, during the 30-day period described in paragraph (1), there is enacted a joint resolution disapproving such waiver.(d)Funding limitationNo Federal funds appropriated or otherwise made available to the Foreign military financing program account, or otherwise authorized to be appropriated or made available to carry out section 23 of the Arms Export Control Act (22 U.S.C. 2763), may be made available to deploy or support the deployment of personnel, training, services, lethal materials, equipment, facilities, logistics, transportation, or any other activity in territory in the West Bank unilaterally annexed by Israel, or to facilitate or support the unilateral annexation of such territory.(e)CertificationNot later than September 30, 2021, and annually thereafter, the Secretary of State shall certify to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate one of the following with respect to the preceding fiscal year:(1)A certification that none of the funds obligated or expended in the previous fiscal year for assistance to the Government of Israel have been used by such Government to support personnel, training, lethal materials, equipment, facilities, logistics, transportation or any other activity that supports or is associated with any of the activities prohibited under subsection (d).(2)A certification that funds obligated or expended in the previous fiscal year have supported or been associated with an activity prohibited under subsection (d), along with a report describing in detail the amount of such funds used by the Government of Israel in violation of such subsection and each activity supported by such funds.